UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 6/30/14 Item 1. Schedule of Investments. Franklin Managed Trust Statement of Investments, June 30, 2014 (unaudited) Franklin Rising Dividends Fund Shares Value Common Stocks 97.4% Aerospace & Defense 6.6% General Dynamics Corp. $ Honeywell International Inc. United Technologies Corp. Automobiles & Components 2.8% Johnson Controls Inc. Commercial & Professional Services 1.2% ABM Industries Inc. Brady Corp., A Cintas Corp. Consumer Durables & Apparel 1.4% Leggett & Platt Inc. NIKE Inc., B Superior Uniform Group Inc. Consumer Services 2.9% Hillenbrand Inc. a Matthews International Corp., A McDonald's Corp. Diversified Financials 0.2% State Street Corp. Energy 9.0% Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Schlumberger Ltd. Food & Staples Retailing 5.5% CVS Caremark Corp. Wal-Mart Stores Inc. Walgreen Co. Food, Beverage & Tobacco 8.1% Archer-Daniels-Midland Co. Bunge Ltd. McCormick & Co. Inc. PepsiCo Inc. Health Care Equipment & Services 10.7% Abbott Laboratories Becton, Dickinson and Co. DENTSPLY International Inc. Hill-Rom Holdings Inc. Medtronic Inc. Stryker Corp. Teleflex Inc. West Pharmaceutical Services Inc. Household & Personal Products 3.8% Colgate-Palmolive Co. Quarterly Statement of Investments. | See Notes to Statements of Investments. Franklin Managed Trust Statement of Investments, June 30, 2014 (unaudited) (continued) The Procter & Gamble Co. 4,678,888 367,713,808 628,789,346 Industrial Conglomerates 3.4% Carlisle Cos. Inc. 322,529 27,937,462 Roper Industries Inc. 3,645,509 532,280,769 560,218,231 Insurance 2.5% Aflac Inc. 1,253,410 78,024,773 Arthur J. Gallagher & Co. 874,700 40,761,020 The Chubb Corp. 430,000 39,633,100 Erie Indemnity Co., A 1,733,082 130,431,751 Mercury General Corp. 149,786 7,045,933 Old Republic International Corp. 4,380,950 72,460,913 RLI Corp. 852,718 39,037,430 407,394,920 Machinery 6.4% Donaldson Co. Inc. 1,012,104 42,832,241 Dover Corp. 5,048,800 459,188,360 Pentair PLC (United Kingdom) 7,712,000 556,189,440 1,058,210,041 Materials 10.1% Air Products and Chemicals Inc. 3,895,658 501,059,532 a Albemarle Corp. 5,704,279 407,855,949 Bemis Co. Inc. 1,516,389 61,656,377 Ecolab Inc. 1,323,172 147,321,970 Nucor Corp. 958,400 47,201,200 Praxair Inc. 3,680,935 488,975,405 1,654,070,433 Media 1.4% a John Wiley & Sons Inc., A 3,728,548 225,912,723 Pharmaceuticals, Biotechnology & Life Sciences 5.6% AbbVie Inc. 2,916,000 164,579,040 Johnson & Johnson 5,939,800 621,421,876 Perrigo Co. PLC 333,500 48,610,960 Pfizer Inc. 3,083,800 91,527,184 926,139,060 Retailing 6.0% Family Dollar Stores Inc. 5,628,883 372,294,322 Ross Stores Inc. 4,244,200 280,668,946 Target Corp. 5,666,000 328,344,700 981,307,968 Semiconductors & Semiconductor Equipment 0.4% Texas Instruments Inc. 1,440,800 68,855,832 Software & Services 5.6% Accenture PLC, A 2,123,100 171,631,404 International Business Machines Corp. 2,391,900 433,579,713 Microsoft Corp. 7,400,200 308,588,340 913,799,457 Technology Hardware & Equipment 2.8% b Knowles Corp. 2,524,400 77,600,056 QUALCOMM Inc. 4,914,600 389,236,320 466,836,376 Trading Companies & Distributors 0.0% † W.W. Grainger Inc. 22,500 5,721,075 Transportation 1.0% United Parcel Service Inc., B 1,552,300 159,359,118 Total Common Stocks (Cost $11,058,493,817) 16,007,871,595 Franklin Managed Trust Statement of Investments, June 30, 2014 (unaudited) (continued) Short Term Investments (Cost $506,764,547) 3.0% Money Market Funds 3.0% b,c Institutional Fiduciary Trust Money Market Portfolio 506,764,547 506,764,547 Total Investments (Cost $11,565,258,364) 100.4% 16,514,636,142 Other Assets, less Liabilities ( ) % (73,510,513 ) Net Assets 100.0% $ 16,441,125,629 † Rounds to less than 0.1% of net assets. a See Note 4 regarding holdings of 5% voting securities. b Non-income producing. c The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Managed Trust Notes to Statement of Investments (unaudited) Franklin Rising Dividends Fund 1. ORGANIZATION Franklin Management Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one fund, the Franklin Rising Dividends Fund (Fund). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At June 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 11,565,424,602 Unrealized appreciation $ 4,997,663,278 Unrealized depreciation (48,451,738 ) Net unrealized appreciation (depreciation) $ 4,949,211,540 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended June 30, 2014, were as shown below. Num ber of Shares Num ber of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Capital Nam e of Issuer of Period Additions Reductions period period Income Gain (Loss) Non-Controlled Affiliates Albemarle Corp. 5,283,025 421,254 - 5,704,279 $ 407,855,949 $ 4,404,935 $ - John Wiley & Sons Inc., A 3,387,309 341,239 - 3,728,548 225,912,723 2,913,262 - Matthew s International Corp., A 1,680,602 782,690 - 2,463,292 102,399,049 644,958 - Total Affiliated Securities (Value is 4.48% of Net Assets) $ 736,167,721 $ 7,963,155 $ - 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2014, all of the Fund’s investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 6. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls.
